Citation Nr: 0613587	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.

2.  Entitlement to a rating in excess of 20 percent for 
instability of the right knee. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's degenerative arthritis does not cause 
limitation of motion of the right knee with flexion limited 
to less than 45 degrees, or extension limited by more than 10 
degrees, even after consideration of pain upon motion.  

2.  The veteran has moderate lateral instability of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis are not met.  §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5260, 5261 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a rating in excess of 20 percent for 
lateral instability are not met.  §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
The veteran indicated in a July 2004 submission that he has 
no other evidence to submit.  Consequently, the Board finds 
the duty to notify and assist was met.

The veteran's records indicate findings of degenerative 
arthritis with pain upon motion and lateral instability of 
the knee.  The veteran is currently rated under Diagnostic 
Code (DC) 5257, at 20 percent, for moderate lateral 
instability, and under DC 5003, at 10 percent, for 
degenerative arthritis and painful motion.  

DC 5003 provides a 10 percent rating for degenerative 
arthritis when the range of motion is not compensable under 
either DC 5260 or 5261, which respectively rate limitation of 
flexion and extension.  To obtain a higher rating, the 
evidence must show that compensable ratings are available 
under either or both of those rating criteria.  A 20 percent 
rating for arthritis in the right knee is provided when 
flexion is limited to 30 degrees.  A 20 percent rating is 
also provided when extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).  

Ratings for limitation of motion must also reflect any 
functional limitation due to pain, flare-ups, fatigability, 
and incoordination that is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's range of motion was noted to be 0 to 145 
degrees in VA examinations conducted in April 2003 and March 
2004, and 0 to 140 degrees in a 2001 VA examination.  The 
examination reports note subjective complaints of pain upon 
all motion, with no additional limitation of motion after 
repetitive motion.  The 2003 examination report also notes 
that the veteran's pain upon motion could limit function.  
Statements from a private physician indicate that the 
veteran's range of motion was 10 to 100 degrees in September 
2003.  

The records clearly indicate that no rating is available 
under DC 5260.  A noncompensable rating under DC 5260 
requires a limit of flexion to 60 degrees.  In this case, the 
veteran can flex to, at a minimum, 100 degrees, which is too 
great, even after considering pain upon motion.  

The records are also against rating the veteran under DC 5261 
instead of 5003.  Because no rating is available under DC 
5260, the veteran can only obtain a higher rating for his 
degenerative arthritis is his extension is limited to 15 
degrees, thereby warranting a 20 percent rating under DC 
5261.  The veteran's VA examinations all report the ability 
to extend to 0 degrees, which, even after consideration for 
pain, would not warrant a compensable rating.  Statements 
from the veteran's private physician report findings that the 
veteran's extension was limited to 10 degrees and that a 20 
percent rating under DC 5261 would be appropriate.  No 
contemporaneous records are provided with these submissions, 
however, even though the AOJ repeatedly sought to obtain 
them.  In addition, the physician provided no explanation as 
to why a 20 percent rating is appropriate or whether pain was 
considered in determining that range of extension.  Due to 
the unsubstantiated nature of the private physician's 
findings, and the consistency among the VA examinations, a 
rating higher than 10 percent is not warranted under DC 5261, 
even after pain is considered.  

The veteran is also currently rated under DC 5257, at 20 
percent, for moderate instability.  DC 5257 provides a 30 
percent rating for severe instability.  The evidence of 
record does not support a 30 percent rating.  Although a 
private physician submitted statements reporting "gross 
instability" and implying that a 30 percent rating was 
proper, as discussed above, the rest of the evidence 
outweighs this opinion.  No records are submitted and no 
medical explanation is made for why a 30 percent rating is 
warranted.  The other evidence of record indicates a moderate 
level of instability.  No instability was noted during the VA 
physical examinations and the veteran's medical records 
indicate a negative history as to falls.  The 2004 
examination did note the veteran's knee had laxity to stress, 
however, and a 2003 examination found the veteran's lateral 
laxity to be moderate.  Based on the foregoing, an increased 
rating for lateral instability is not warranted; there is 
insufficient evidence indicating that the veteran's lateral 
instability is severe.  

The records do not indicate that any other rating code is 
applicable in this case.  There is no evidence of ankylosis, 
genu recurvatum, impairment of the tibia or fibula, or 
abnormalities with the semilunar cartilage.  Consequently, 
the veteran's request for increased ratings is denied.  



ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the knee is not warranted.  

A rating in excess of 20 percent for lateral instability of 
the knee is not warranted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


